Citation Nr: 0623164	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for right shoulder 
crepitus, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel



INTRODUCTION

The veteran had active military service from March 1989 to 
March 1994.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated in February 2005, the veteran requested 
that she testify before the Board.  It is unclear whether the 
veteran was requesting a Travel Board hearing or 
videoconference hearing.  Clarification as to the veteran's 
intention is required.

The last VA examination was performed in November 2002.  
While the record shows that the veteran failed to report to a 
VA examination scheduled in October 2004 at the VAMC in 
Seattle, the record also shows that the veteran cancelled the 
examination and requested a rescheduling to accommodate her 
teaching schedule.  In a letter received in February 2005, 
the veteran indicated that she was available for travel in 
the summer months.  The RO is instructed to reschedule her VA 
examination, and for her hearing with the Board, for sometime 
from June through August, and advise the veteran about the 
ramifications of failing to appear.    

Finally, with respect to the cervical strain claim, the Board 
observes that regulations regarding the evaluation of spine 
disabilities were revised during the claims period.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  After review, the veteran was 
not advised of the revised regulations.  In this regard, the 
Board notes that the RO applied the new regulations in a 
March 2005 SSOC with no prior opportunity for the veteran to 
submit additional evidence or argument and no subsequent 
readjudication.  Thus, pursuant to the Veterans Claims 
Assistance Act of 2000, the Board observes that the RO should 
send the veteran and her representative a letter that informs 
them of the revised regulations regarding the evaluation of 
spine disabilities and provide them an appropriate 
opportunity to furnish evidence and argument.

Accordingly, the case is REMANDED for the following action:

1.   The RO should inform the veteran and 
her representative of the revised 
regulations regarding the evaluation of 
spine disabilities and provide an 
appropriate opportunity to respond. 

2.  The RO should verify the veteran's 
request for a hearing before the Board.  If 
such a hearing is requested, the veteran 
should state whether she desires a 
videoconference hearing or Travel Board 
hearing.  The RO should then schedule the 
veteran for a hearing before a Veterans Law 
Judge, in accordance with applicable law.  
The hearing should be scheduled between 
June and August, per the veteran's request.  
A copy of the notice scheduling the hearing 
should be placed in the claims folder.  

3.  After completion of the above, the 
AMC/RO should schedule the veteran for a 
VA examination to ascertain the nature, 
extent, and current severity of her 
cervical spine and right shoulder 
disabilities.  The examination should also 
be scheduled between June and August.  The 
claims folder must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examination must include 
complete range of motion studies.  All 
other indicated studies should be 
accomplished.

The examiner should determine whether the 
cervical spine and right shoulder exhibit 
weakened movement, instability, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  
Explanation for all opinions should be 
provided; including a discussion of 
evidence relied on for opinions.

4.  The veteran is hereby notified that it 
is her responsibility to report for the 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
examination, documentation showing that 
notice of the scheduled examination was 
sent to the last known address should be 
placed in the record.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the medical evidence and re-
adjudicate the veteran's cervical spine 
and right shoulder claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



